May 29, 2009 VIA U.S. MAIL AND EDGAR Securities and Exchange Commission Division of Corporation Finance 100 F Street, N.E. Washington, D.C. 20549 Attn: Mr. Daniel L. Gordon Branch Chief Re: SL Green Realty Corp. Form 10-K for the year ended December 31, 2008 Filed February 27, 2009 File No. 001-13199 Dear Mr. Gordon: Set forth below are responses to the comments of the staff (the "Staff") of the Securities and Exchange Commission (the "SEC") contained in your letter dated May 14, 2009 (the "Comment Letter") relating to the Annual Report on Form 10-K for the year ended December 31, 2008 (the "Form 10-K") filed by SL Green Realty Corp. (the "Registrant") on February 27, 2009, as amended, and the proxy statement filed by the Registrant on April 30, 2009 (the "Proxy Statement").The headings and numbered paragraphs of this letter correspond to the headings and numbered paragraphs contained in the Comment Letter, and to facilitate your review, we have reproduced the text of the Staff's comments in italics below. Form 10-K for the year ended December 31, 2008 Liquidity and Capital
